United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1326
Issued: November 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2012 appellant, through counsel, timely appealed the March 23, 2012
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) which denied
reconsideration of his hearing loss claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction extends only to the
March 23, 2012 nonmerit decision.2
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193.

Because the latest merit decision was issued on November 4, 2011; more than 180 days prior to the filing of the
instant appeal, the Board does not have jurisdiction over the merits of appellant’s occupational disease claim.
20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On May 10, 2011 appellant, then a 65-year-old former welder, filed a claim (Form CA-2)
for binaural hearing loss. He indicated that he first realized his condition was employment
related on March 15, 1987. Appellant voluntarily retired from the employing establishment
effective December 31, 1999. He reportedly did not advise the employing establishment of the
claimed hearing loss until May 10, 2011.
OWCP received the results of various audiograms dating back to August 1973. The
audiograms were administered by the employing establishment as part of its hearing
conservation program.
The most recent employer-administered audiogram was dated
November 15, 1999; approximately six weeks prior to appellant’s retirement. Appellant also
submitted an August 2, 2010 audiogram that was interpreted as demonstrating mild to moderate
bilateral hearing loss.
By decision dated November 4, 2011, OWCP denied appellant’s claim as untimely filed.
While appellant was reportedly aware of his condition in March 1987, he did not file his hearing
loss claim until May 10, 2011, which was more than a decade after his last exposure in
December 1999.3 The decision noted that OWCP had received only a diagnostic report of 2010
and appellant’s statement of 2011. It did not address the hearing conservation material.
On November 14, 2011 appellant’s counsel filed a request for reconsideration. He
resubmitted copies of various employer-administered audiograms. Counsel argued that the
audiograms reflected the existence of a hearing conservation program such that the employing
establishment had actual knowledge of a work-related hearing loss.
In a decision dated March 23, 2012, OWCP denied appellant’s request for
reconsideration.
The claims examiner noted counsel’s argument that the audiograms
demonstrated that the employing establishment had “actual knowledge of a work-related hearing
loss.” However, in denying the request for reconsideration, OWCP explained that there was no
accompanying medical narrative “providing any explanation of causation.”
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.4 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
3

An original claim for compensation for disability or death must be filed within three years after the injury or
death. 5 U.S.C. § 8122(a). A claim filed outside this time frame must be disallowed unless the immediate superior
had actual knowledge of the injury or death within 30 days. 5 U.S.C. § 8122 (a)(1). In a case of latent disability, the
time for filing a claim does not begin to run until the employee has a compensable disability and is aware or by the
exercise of reasonable diligence should have been aware of the causal relationship of the compensable disability to
his employment. 5 U.S.C. § 8122(b). An employee with actual or constructive knowledge of his employmentrelated condition, who continues to be exposed to injurious working conditions, must file a claim within three years
of the date of last exposure to the implicated conditions. E.g., James A. Sheppard, 55 ECAB 515, 518 (2004);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6 (March 1993).
4

5 U.S.C. § 8128(a).

2

evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.5
When an application for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.6
ANALYSIS
On reconsideration, appellant’s counsel resubmitted various employer-administered
audiograms and argued that these audiograms reflected the existence of a hearing conservation
program which demonstrated that the employing establishment had actual knowledge of a workrelated hearing loss. A positive test result from an employing establishment program of regular
audiometric examinations is sufficient to establish knowledge of a hearing loss so as to put the
immediate supervisor on notice of an on-the-job injury.7
While the employer-administered audiograms were made part of the record, OWCP’s
November 4, 2011 merit decision did not address this evidence. On reconsideration, OWCP’s
examiner listed counsel’s argument but stated that there was “no narrative providing any
explanation of causation.” The claims examiner’s focus on “causation” was premature and
misplaced. The FECA Procedure Manual provides that, if the employing establishment gave
regular physical examinations which might have detected signs of illness (i.e., regular x-rays or
hearing tests), the agency should be asked whether the results of such tests were positive for
illness and whether the employee was notified of the results.8 OWCP made no such inquiry, but
instead addressed causation rather than timeliness of the claim. Counsel submitted evidence not
previously considered in OWCP’s merit decision.
The relevant issue on reconsideration was timely notification of an on-the-job injury.
Both the evidence and argument submitted on reconsideration were relevant to that particular
issue. Because OWCP did not address the employer-sponsored hearing conservation program or
audiometric data, counsel’s argument on reconsideration was sufficient to warrant further merit
review. The Board finds that the November 14, 2011 request for reconsideration advanced a
relevant legal argument not previously considered by OWCP. Consequently, appellant is entitled
to further merit review pursuant to 20 C.F.R. § 10.606(b)(2)(ii).
CONCLUSION
The Board finds that OWCP improperly denied merit review under 5 U.S.C. § 8128(a).
Accordingly, the case shall be remanded to OWCP for further merit review.
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

7

See James A. Sheppard, supra note 3; Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter
2.801.6c (March 1993).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6c (March 1993).

3

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further merit review
consistent with this decision of the Board.
Issued: November 21, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

